
	

115 S2991 IS: Promoting Cybersecurity for Rural Electric Utilities Act
U.S. Senate
2018-06-05
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		II
		115th CONGRESS2d Session
		S. 2991
		IN THE SENATE OF THE UNITED STATES
		
			June 5, 2018
			Mr. Bennet (for himself and Mr. Gardner) introduced the following bill; which was read twice and referred to the Committee on Agriculture, Nutrition, and Forestry
		
		A BILL
		To amend the Rural Electrification Act of 1936 to provide that cybersecurity and grid security
			 improvements are eligible for electric loans and loan guarantees under
			 that Act.
	
	
		1.Short title
 This Act may be cited as the Promoting Cybersecurity for Rural Electric Utilities Act.
 2.Cybersecurity and grid security improvementsTitle III of the Rural Electrification Act of 1936 (7 U.S.C. 931 et seq.) is amended by adding at the end the following:
			
 319.Cybersecurity and grid security improvementsThe Secretary may make or guarantee loans under this title and title I for cybersecurity and grid security improvements..
		
